              Case 1:20-cv-00666-ABJ Document 1-3 Filed 03/06/20 Page 1 of 12
A lb.


;_:_t CT Corporation                                                            Service of Process
                                                                                Transmittal
                                                                                02/14/2020
                                                                                CT Log Number 537205206
        TO:     Timothy Horn
                Whole Foods Market, Inc.
                550 Bowie St
                Austin, TX 78703-4644


        RE:     Process Served in District of Columbia

        FOR: Whole Foods Market Group, Inc. (Domestic State: DE)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                   MIA SOLOMON, PLTF. vs. WHOLE FOODS MARKET, INC., DFT.
                                           Name discrepancy noted.
        DOCUMENT(S) SERVED:                Complaint, Summons, Citatorio, Civil Division Information Sheet, Initial Order And
                                           Addendum

        COURT/AGENCY:                      SUPERIOR COURT OF THE DISTRICT OF COLUMBIA - CIVIL DIVISION, DC
                                           Case # 2020CA001048B

        NATURE OF ACTION:                  Employee Litigation - Wrongful Termination - 09/24/2019

        ON WHOM PROCESS WAS SERVED:        C T Corporation System, Washington, DC

        DATE AND HOUR OF SERVICE:          By Process Server on 02/14/2020 at 15:17

        JURISDICTION SERVED:               District of Columbia

        APPEARANCE OR ANSWER DUE:          Within 21 days after service of this summons upon you, exclusive of the day of
                                           service

        ATTORNEY(S) / SENDER(S):           Tiffany Joseph Goodson
                                           HKM Employment Attorneys LLP
                                           1325 G Street NW, Suite 558
                                           Washington, DC 20005
                                           202-919-5952

        REMARKS:                           According to the records of the Department of Consumer and Regulatory Affairs in
                                           Washington, DC, the only entity registered with the name Whole Foods Market, Inc.
                                           is Whole Foods Market Group, Inc. Service taken for Whole Foods Market Group, Inc.

        ACTION ITEMS:                      CT has retained the current log, Retain Date: 02/18/2020, Expected Purge Date:
                                           02/23/2020

                                           Image SOP

                                           Email Notification, Email Process SOP@WHOLEFOODS.COM

                                           Email Notification, Jay Warren jay.warren@wholefoods.com

                                           Email Notification, Timothy Horn timothy.Horn@wholefoods.com


        SIGNED:                            C T Corporation System
        ADDRESS:                           1999 Bryan Street




                                                                                Page 1 of 2 / AS

                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
               Case 1:20-cv-00666-ABJ Document 1-3 Filed 03/06/20 Page 2 of 12
A lb.


;_:_t CT Corporation                                                        Service of Process
                                                                            Transmittal
                                                                            02/14/2020
                                                                            CT Log Number 537205206
        TO:      Timothy Horn
                 Whole Foods Market, Inc.
                 550 Bowie St
                 Austin, TX 78703-4644

        RE:      Process Served in District of Columbia

        FOR:     Whole Foods Market Group, Inc. (Domestic State: DE)




                                            Suite 900
                                            Dallas, TX 75201
        For Questions:                      866-665-5799
                                            SouthTeam2@wolterskluwer.corn




                                                                            Page 2 of 2 / AS
                                                                            Information displayed on this transmittal is for CT
                                                                            Corporation's record keeping purposes only and is provided to
                                                                            the recipient for quick reference. This information does not
                                                                            constitute a legal opinion as to the nature of action, the
                                                                            amount of damages, the answer date, or any information
                                                                            contained in the documents themselves. Recipient is
                                                                            responsible for interpreting said documents and for taking
                                                                            appropriate action. Signatures on certified mail receipts
                                                                            confirm receipt of package only, not contents.
         Case 1:20-cv-00666-ABJ Document 1-3 Filed 03/06/20 Page 3 of 12
                                                                                       Filed
                                                                                     • D.C. Superior Court
                                                                                       02/12/2020 13:09PM
                                                                                       Clerk of the Court

                   SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                 CIVIL DIVISION


  MIA SOLOMON
  4008 28th Avenue, Apt. 202
  Temple Hills, MD 20748,

                   Plaintiff,
                                                    CASE NO.: 2020 CA 001048 B
         VS.
                                                    COMPLAINT AND JURY DEMAND
  WHOLE FOODS MARKET, INC.
  550 Bowie Street
  Austin, TX 78703,

                   Defendant.



         Plaintiff Mia Solomon hereby sets forth her complaint against Whole Foods Market, Inc.

  to recover damages for gender discrimination.

                                         I.       PARTIES

  I.     Plaintiff Mia Solomon is a woman and at all relevant times hereto was pregnant when she

  worked for Whole Foods Market, Inc. ("Whole Foods") in the District of Columbia.

  2.      Defendant Whole Foods is an "employer" subject to statutes governing employment in

  the District of Columbia, including the D.C. Human Rights Act ("DCHRA"), D.C. Code § 2-

  1401.1 et seq.

• 3.     At all relevant times herein, Plaintiff was employed by Defendant.

                                II.   JURISDICTION AND VENUE

  4.     The acts complained of herein occurred principally in the District of Columbia.

  5.     At all times material to this action, Defendant conducted business in the District of

  Columbia.

  6.     This action has been filed within the applicable statutory time periods.
        Case 1:20-cv-00666-ABJ Document 1-3 Filed 03/06/20 Page 4 of 12




7.      Jurisdiction and venue are proper.

                                          III. FACTS

8.      Plaintiff realleges Paragraphs 1 through 1 of the Complaint and hereby incorporates the

same by reference.

9.      Plaintiff, who formerly worked for Whole Foods, was rehired to work as a cashier at

Whole Foods' Tenley Town location in the District of Columbia.

10.     Plaintiff began her employment on or about August 20, 2019. During orientation,

Plaintiff notified her supervisor that she was pregnant.

11.     On or about September 22, 2019, Plaintiff began to experience uterus cramping, and

informed her supervisor that she needed to leave to go to the hospital to seek medical attention.

12.    Plaintiff's supervisor responded by stating, "You will be fine if it's not pain."

13.    After Plaintiff pushed back out of concern for her pregnancy, her supervisor told her to

take her break.

14.    Plaintiff then approached the store manager and advised that she needed to go to the

hospital to seek medical attention. The store manager granted Plaintiff permission to go to the

hospital.

15.    Plaintiff received treatment at the hospital and was later released.

16.    Plaintiff reported to her next shift on or about September 24, 2019.

17.    Approximately four hours into her shift, Defendant terminated Plaintiff reportedly due to

her attendance.

18.    Defendant terminated Plaintiff because she was pregnant.

19.    Defendant terminated Plaintiff because Plaintiff experienced complications from her

pregnancy and needed to seek medical attention during her shift.



                                                 2
        Case 1:20-cv-00666-ABJ Document 1-3 Filed 03/06/20 Page 5 of 12




20.     As a result of her termination, Plaintiff has suffered and continues to suffer economic and

noneconomic damages.

                                         IV.     CAUSES OF ACTION

             COUNT I — DISCRIMINATION ON THE BASIS OF SEX IN VIOLATION
                 OF THE DISTRICT OF COLUMBIA HUMAN RIGHTS ACT,
                             D.C. CODE § 2-1401.1 ET SEQ.
21.     Plaintiff realleges paragraphs 1 through 17 of the Complaint and hereby incorporates the

same by reference.

22.     The District of Columbia Human Rights Act prohibits discrimination on the basis of sex

with respect to an employee's compensation, terms, conditions, and privileges of employment.

D.C. Code § 2-1402.11(a)(1). This includes discrimination on the basis of a woman's

pregnancy.

23.     Defendant terminated Plaintiff because of her pregnancy and related medical conditions,

which constitutes an adverse employment action.

24.     As a result of Defendant's wrongful conduct, Plaintiff suffered damages in amounts to be

proven at trial.

                                         V.     JURY DEMAND

        Plaintiff hereby demands a trial by jury.

                                   VI.        PRAYER FOR RELIEF

WHEREFORE Plaintiff prays for relief as follows:

        A.         Damages for wages lost including back pay, front pay, and lost benefits;

        B.         Damages for loss of enjoyment of life, pain and suffering, mental anguish,

                   emotional distress, and humiliation;

        C.         Punitive damages;


                                                    3
      Case 1:20-cv-00666-ABJ Document 1-3 Filed 03/06/20 Page 6 of 12




      D.     Prejudgment interest in an amount to be determined at trial;

      E.     Compensation for any tax penalty associated with a recovery;

      F.     Reasonable attorney's fees and costs; and

      G.     Whatever further and additional relief the court shall deem just and equitable.


Respectfully submitted this 12th day of February 2020.


                                           Respectfully submitted,


                                           HKM EMPLOYMENT ATTORNEYS LLP

                                           By:    s/ Tiffany Joseph Goodson
                                                  Tiffany Joseph Goodson, DC Bar #481878
                                                  1325 G Street NW, Suite 558
                                                  Washington, DC 20005
                                                  Phone: (202) 919-5952
                                                  Fax: (202) 919-5952
                                                  E-mail: tjosephgoodson@h1cm.com

                                                  Counsel for Plaintiff




                                              4
                 Case 1:20-cv-00666-ABJ Document 1-3 Filed 03/06/20 Page 7 of 12
                                        Superior Court of the District of Columbia
                                                     CIVIL DIVISION
                                                   Civil Actions Branch
                                 500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
                                       Telephone: (202) 879-1133 Website: www.dccourts.gov
      Mia Solomon
                                                               Plaintiff
                                      VS.

                                                                                             Case Number             2020 CA 10104813
      Whole Foods Market, Inc.
                                                              Defendant

                                                             SUMMONS
  To the above named Defendant:

          You are hereby summoned and required to serve an Answer to the attached Complaint, either
  personally or through an attorney, within twenty one (21) days after service of this summons upon you,
  exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
  or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
  Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
  attorney's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
  to the plaintiff at the address stated on this Summons.

         You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
  N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a:m. and 12:00 noon. on
  Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
  the plaintiff or within seven (7) days after you have served the plaintiff If you fail to file an Answer,
  judgment by default may be entered against you for the relief demanded in the complaint.
     Tiffany Joseph Goodson
                                                                                       Clerk                   urt
 Name of Plaintiff's Attorney
     1325 G Street NW, Suite 558
                                                                           By
 AddwS                                                                                     41\              yutv CIel t
             _
        asnington, DC 20005                                                                ''s`r? •   v1.16 PV7
                                                                                             •ter       C
     (202) 919-5952                                                        Date                  02/12/2020
 Telephone
 offsewierf Egg (202) 879-4828        Veuillez appeler au (202) 879-4828 pour une traduction O ci) nfOt bai dick hdy goi (202)879-1828
      iti*Ale,(202) 879-4828R et:p14604i.e. PhoiCIr 44:7•90 rtoy,t11. (202) 879-4828 9,3tru*


   IMPORTANT: IF YOU FAIL. TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
 ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
 MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
 COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
 REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
 ACTION, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

    If you with to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
 Legal Aid Society (202-6284 161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
 Indiana Avenue, N.W., for more infOrmation concerning places where you may ask, for such help.

                                                See reverse side for Spanish translation
                                                 'Vea al dorso la traducer& al esparto]




CV-3110 [Rev. June 2017]                                                                                                  Super. Ct. Civ. R. 4
                       Case 1:20-cv-00666-ABJ Document 1-3 Filed 03/06/20 Page 8 of 12


                                        TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
                                                              DWI SION CIVIL
                                                        Seceion de Acciones Civiles
                                          500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                                                       Telefono: (202) 879-1133 Sitio web: www.dccourts.gov




                                                                     Demandante
                                         contra
                                                                                                    Winter° de Caso:

                                                                      Demandado

                                                                     CITATORIO
        Al susodicho Demandado:
                                                                                                      '
                 Par la presente se le cita a comparecer y se le require entregar una Contestacian a la.Defnanda: adjunta, sea en
        persona a par media de un abogado, en el plaza de veintifm (21) dias contados despnks que                  reeibido este
        citatorio, excluyendo el dia mismo de hi entrega del citatorio. Si .usted esta siendo„Oeniapdado en Calidad de oficial a
        agente del Gobiemo de los Estados Unidos de Norteamerica a del Gobierno#1'Distiiia.,.dentolumbia, tiene usted
        sesenta (60) dias, eontados despues que usted h.aya recibido este eitatoriopiniii.antragar XVCantestacion. Tiene que
        enviarle par correo una copia de su Contesta.cion at abogado de la parte demand tnte H nombre y direceion del.
        abogado aparecen al final de este document°. Si el demandado no tienc.a.bogii*A.ienaijue en.viarle al den andante una
        copia de la Contestacion par correo a la direceion que aparece

                 A used tambion se le require presentar la Contestacion: original aP Tribunal en la Oficina 5000, silo en 500
        Indiana Avenue, NW, entre las 8:30 a.m. y 5:00 p.M., de tunes kyiemes.:*0 mitre las 9:00 a.m. y las 12:00 del mediodia
        los stibados. Listed puede presentar Ia Contestacion original antL ci 1utz ya sea antes que usted le entregue al
        demandante una copia de la Contestacian o en el. plaza da,siete (7):ditis de haberle heeho l.a entrega al. demandante. Si
        usted ineumple con presentar una Contestacion, .p.adria dicta se tin fano en rebeldia contra usted pa: a que se haga
        efectivo el desagravio que se busca en la demand&'•
                                                                                         SECRETARIO DEL TRIBUNAL
       Nombre del abogado del Demandante

                                                                                 Por:
      Dirección                                                                                              Subsecretano
                                         • ••



                                                                                 Fecha

                   EVX (202) 879-028            Veuillez appeler au (202) 879-4828 pour une traduclion   fie co mOt b u dich, 1113 gel (202)8794828
                   M:rag!!
                         'liiiii(R.02)8794828-Wir-SAMINa                             :1•ca-90 notTn• (202) 879 4828    A.01.44.

         IMPORTANA;„ SI ti;STED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL P1 420 ANTES
       M.ENCIONADO 0,>$1.,1AJEGO DF CONTESTAR, US TED NO COMPARECE CU.ANDO LE AV1SE EL JUZGADO, PODRIA
       DICTARSE UN FALCkEg REBELDIA CONTRA IJSTED PARA QUE SE LE COBRE LOS D.ASIOS Y PERJUICIOS U OTRO
       DESAGRAVIO QUE S BUSQUE EN LA DENIANDA. SI ESTO OCURRE, PODRIA RETENERSELE SUS INGRESOS, 0
       PODRIA TOMARSELE SUS BTENES PERSONALES 0 BIENES RAICES Y SER VENDIDOS PARA PAGA.R EL F.ALLO. SI
       USTED PRETENDE OPONERSE A ESTA ACC1ON NO DEIE DE CONTESTAR LA DEMANDA DENTRO DEL PLAZO
       EXIG1DO.

          Si desea conversar con on abogado y le parece que no puede pagarle a two, flame pronto a tma de nuestras oficinas del Legal Aid
       Society (202-628-1161) o el Neighborhood Legal Services (202-279-5100) par pedir ayuda o .venga a la Oficina 5000 del 500
       Indiana Avenue, NAV., para informatse sabre otros lugares donde puede pedirayuda al respecto.

                                                          Vea al dorso el original en ingles
                                                         See reverse side for English original
CV-3110 [Rev. June 2017]                                                                                                 Super. Ct. Civ. R. 4
          Case 1:20-cv-00666-ABJ Document 1-3 Filed 03/06/20 Page 9 of 12



      Superior Court of the District of Columbia
                                  CIVIL DIVISION- CIVIL ACTIONS BRANCH
                                               INFORMATION SHEET
      Mia Solomon                                             Case Number:           2020 CA 001048 B
                        VS                                    Date:

      Whole Foods Market, Inc.                                El One of the defendants is being sued
                                                                  in their official capacity.
Name: (Please Print)                                                             Relationship to Lawsuit
                       Tiffany Joseph Goodson
                                                                                     NI Attorney for Plaintiff
Firm Name:
                                                                                     M Self (Pro Se)
Telephone No.:            .     Six digit Unified Bar No.:
                                                                                     . Other:

TYPE OF CASE: 0 Non-July       El 6 Person Jury                                     n 12 Person Jury
Demand: $ To Be Determined at Trial                                     Other:
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.:                     Judge:                                                Calendar #:

Case No.:                                   Judge:                                • Calendar#:


NATURE OF SUIT:               (Check One Box Only)
A. CONTRACTS                                         COLLECTION CASES

  1.1 01 Breach of Contract             • 14 Under $25,000 Plif. Grants Consent M 16 Under $25,000 Consent Denied
  • 02 Breach of Warranty               • 17 OVER $25,000 Pltf. Grants Consent IM 18 OVER $25,000 Consent Denied
  • 6 Negotiable Instrument             IN 27 Insurance/Subrogation              • 26 Insurance/Subrogation
  EINI 7 Personal Property                     Over $25.000 Pie Grants Consent         Over $25,000 Consent Denied
  Eli 13 Employment Discrimination      IN 07 Insurance/Subrogation              • 34 Insurance/Subrogation
  m 15 Special Education Fees                 Under $25,000 Pltf. Grants Consent        Under $25,000 Consent Denied
                                        M 28 Motion to Confirm Arbitration
                                               Award (Collection Cases Only)
B. PROPERTY TORTS

  •   1 Automobile                     • 03 Destruction of Private Property          111. 05 Trespass
  •   2 Conversion                     • 04 Property Damage
  •   07 Shoplifting, D.C. Code § 27-102 (a)


C. PERSONAL TORTS

  III 1 Abuse of Process               1111 10 Invasion of Privacy                        NI 17 Personal Injury- (Not Automobile,
  • 2 Alienation of Affection          • 11 Libel and Slander                                   Not Malpractice)
  m 03 Assault and Battery             • 12 Malicious Interference                        M 18Wrongful Death (Not Malpractice)
  • 04 Automobile- Personal Injury     • 13 Malicious Prosecution                         • 19 Wrongful Eviction
  • 05 Deceit (Misrepresentation)      IN 14 Malpractice Legal                            m 20 Friendly Suit
      6 False Accusation               m 15 Malpractice Medical(lachaling Wrongful Death) M 21 Asbestos
  R   7 False Arrest
  IN 8 Fraud
                                       m 16 Negligence- (Not Automobile,
                                             Not Malpractice)
                                                                                          IN 22 Toxic/Mass Torts
                                                                                          • 23 Tobacco
                                                                                          n24 Lead Paint
                                      SEE REVERSE SIDE AND CHECK HERE                IF USED


CV-496/Junc 2015
         Case 1:20-cv-00666-ABJ Document 1-3 Filed 03/06/20 Page 10 of 12



                          Information Sheet, Continued

C. OTHERS
  171 01 Accounting                        0 17 Merit Personnel Act (OEA)
  002 An. Before Judgment                      (D.C. Code Title 1, Chapter 6)
  0 05 Ejectment                           0 18 Product Liability
  0 9 Special Writ/Warrants
       (DC Code § 11-941)              0 24 Application to Confirm, Modify,
  010 Traffic Adjudication                  Vacate Arbitration Award (DC Code § 16-4401)
  El 11 Writ of Replevin               0 29 Merit Personnel Act (OHR)
  El 12 Enforce Mechanics Lien         El 31 Housing Code Regulations
  El 16 Declaratory Judgment           El 32 Qui Tam
                                            33 Whistleblower




  003 Change of Name                    0 15 Libel of Information               0 21 Petition for Subpoena
  006 Foreign Judgment/Domestic 0 19 Enter Administrative Order as                      [Rule 28-I (b)]
  008 Foreign Judgment/International           Judgment [D.C. Code §            El 22 Release Mechanics Lien
  0 13 Correction of Birth Certificate         2-1802.03 (h) or 32-151 9(a)]    0 23 Rule 27(a)(1)
  0 14 Correction of Marriage           El 20 Master Meter (D.C. Code §              (Perpetuate Testimony)
         Certificate                            42-3301, et seq.)               0 24 Petition for Structured Settlement
  0 26 Petition for Civil Asset Forfeiture (Vehicle)                            El 25 Petition for Liquidation
  0 27 Petition for Civil Asset Forfeiture (Currency)
  El 28 Petition for Civil Asset Forfeiture (Other)

D. REAL PROPERTY

  El 09 Real Property-Real Estate             008 Quiet Title
  El 12 Specific Performance                  025 Liens: Tax / Water Consent Granted
  004 Condemnation (Eminent Domain)           030 Liens: Tax / Water Consent Denied
  El 10 Mortgage Foreclosure/Judicial Sale 031 Tax Lien Bid Off Certificate Consent Granted
  0 11 Petition for Civil Asset Forfeiture (RP)




                                                                                  February 12, 2020
                    Attorney's Signature                                                       Date




CV-496/ June 2015
             Case 1:20-cv-00666-ABJ Document 1-3 Filed 03/06/20 Page 11 of 12

                          SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                        CIVIL DIVISION
                                       Civil Actions Branch
                           500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                              Telephone: (202) 879-1133 • Website: www.dccourts.gov

MIA SOLOMON
  Vs.                                                                 C.A. No.        2020 CA 001048 B
WHOLE FOODS MARKET, INC.
                                 INITIAL ORDER AND ADDENDUM
    Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
("Super. Ct. Civ. R.") 40-I, it is hereby ORDERED as follows:

      (1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge's name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

     (2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

     (3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

     (4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

      (5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.
No other continuance of the conference will be granted except upon motion for good cause shown.

     (6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge's Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court's website http://www.dccourts.gov/.

                                                              Chief Judge Robert E. Morin
Case Assigned to: Judge JOSE M LOPEZ
Date: February 12, 2020
Initial Conference: 9:30 am, Friday, May 22, 2020
Location: Courtroom 212
           500 Indiana Avenue N.W.
           WASHINGTON, DC 20001
                                                                                                    CAI0-60
        Case 1:20-cv-00666-ABJ Document 1-3 Filed 03/06/20 Page 12 of 12


                       ADDENDUM TO INITIAL ORDER AFFECTING
                         ALL MEDICAL MALPRACTICE CASES

        In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the IS SC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.

        To ensure compliance with this legislation, on or before the date of the IS SC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiffs counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

      A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).

       The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

        No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts.gov/medmalmediation.

                                                             Chief Judge Robert E. Morin


                                                                                              CAI0-60
